Danforth, J.
The instructions and refusals to instruct, in relation to the responsibility of the insane, complained of in the first exception, are in strict conformity to the most approved judicial authorities. United States v. Holmes, 1 Clifford, 117; Commonwealth v. Rogers, 7 Met. 500, and cases cited. It is possible that the increased knowledge of the nature and effects of insanity, may, in appropriate cases, require instructions more in harmony with the requests in this case. But, however this may be, a careful examination of the testimony, which is reported in full, shows that this is not one of those appropriate cases, and that the respondent is not, in any legal sense, aggrieved by the instructions given or withheld upon this point.
So of the last instruction excepted to, if such it may be called. It would seem to be rather a suggestion of a fact already existing in the case, than a ruling in a matter of law. That the prisoner did not go upon the stand is a fact in the case, and is made no more or less so, simply because the presiding judge saw fit to call the attention of the jury to it.
It could hardly have escaped the notice of the jury if the judge had not alluded to it in his charge. It will exist in every case, so long as the act permitting parties to testify remains the law, unless the party himself chooses to make it otherwise. It will, too, have its legitimate effect upon the minds of the jurors, more or less convincing according to the circumstances of each case, whatever may be the ruling of the court in regard to it. Belief is controlled by principles more potent in their action than artificial rules of evidence. When a person has an opportunity to testify in relation to a matter of which he has knowledge, and in which he is deeply *582interested and refuses to do so, such refusal will have its weight, modified only by the accompanying circumstances. We act upon such testimony constantly. It is the instinct of our nature, and will not be eradicated by the ruling of any court. If this leads to injustice, the wrong is inherent in the law permitting parties to testify, and the remedy is with the legislature alone.
The remaining question, as to the burden of proof in criminal cases, where insanity is set up as a defense, is one of much more difficulty, though until recently the authorities seem to have been uniform in imposing it upon the defendant. Quite lately doubts have been suggested, and, in a few instances, judicial tribunals, entitled to the highest respect, have come to a conclusion the reverse of the former decisions. As a matter of principle the question lies in a very narrow compass. The difficulty is in the starting-point, in determining the premises. These being once settled the conclusion is evident. Those who maintain that the burden is upon the prosecutor, contend that sanity is an elemental part of the crime, and is a necessary part of its definition, and as such the jury must have the same satisfaction of its truth as of any other part. It is undoubtedly true, that there can be no guilt except as the result of the action of a sound mind, there can be no crime except there be a criminal; nevertheless, there is a palpable distinction between these two; one cannot exist without the other, still they are two and not one and the same. The person doing the act is not the act itself. He may or may not be responsible for the act, but in no sense can he be the act. So, too, whether he committed the act is one question, and whether he is responsible for that act is another and entirely different question. .Now it should not be forgotten that we start with the legal presumption that all men are sane and responsible for all their acts, — in other words, that no man is insane and irresponsible, precisely as we do with the proposition that no man has legal authority for doing that which otherwise would be a crime or a trespass. Hence the statute defines murder to be “ the unlawful killing of a human being, with malice aforethought, either express or implied.” Here are all the elements necessary to con*583stitute the crime assuming a responsible agent. Not one word as to what is, or is not required to make him responsible. And so of all other statute definitions, whoever shall do the certain acts set out, shall be guilty. Here, as everywhere in the law, sanity is assumed and treated as an essential attribute of humanity. The indictment follows the statute, setting out all the acts deemed essential to the crime, but omitting all reference to the capacity of the accused. Of all that is set out in the indictment he is presumed innocent, and that must be proved and nothing else. When that is proved he is convicted, unless he interposes some defense other than a sane denial of the allegations against him. A simple plea of not guilty, puts in issue the allegations and only the allegations in the indictment, and as to them the prosecution has the affirmative. But if the accused would put in issue any other allegation, any question as to his capacity or responsibility, be must do it by an affirmative statement. If he puts in the plea of insanity, he assumes the affirmative, he changes the issue. And it is immaterial whether it is in writing or merely verbal; in either case it just as effectually raises a new issue. It is true it may be resorted to in connection with the plea of not guilty, but it is not and cannot be a part of it. The plea of insanity is, and of necessity must be, a plea of confession and avoidance. It does not deny a single allegation in the indictment, but simply says, grant all these allegations to be true, that all these acts have been done, and still guilt does not follow, because the doer of them is not responsible therefor. It does not meet any question propounded by the indictment, but raises one outside of it. It is not a mere denial but a positive allegation. It is, however, said in the argument that the plea of insanity does deny the allegation of malice, because the insane is not capable of such a state of the mind. If the term malice is used in the common meaning of that word, it is not necessary now to discuss the question as to how far those who are insane, may or may not indulge it, though it may well be doubted whether, in many instances, a person may not be so unsound in mind as to be irresponsible, and yet be actuated by malice as implying hatred. But *584however this may be, he may have malice in the legal and technical sense, or he may be so wilful and deliberate in his action, that the law, in the absence of proof of insanity, will conclusively infer malice. When insanity is found, it does not show that the act was any less willful, or deliberate, or intentional even ; but it does show an excuse, an irresponsibility for what would otherwise have been criminal. So here, as in other respects, the plea of insanity does not deny, but avoids; confesses this element as well as the others, but excuses. It would seem, then, that the question of insanity can never be raised, unless by the prisoner; and by him only in an affirmative allegation, such as carries with it the burden of proof.
Every man is presumed to be innocent. This presumption stands till every reasonable doubt is removed. The law presumes every man sane. Why should not this presumption stand till removed by at least a preponderance of evidence ? Does it not, and must it not necessarily still stand, though we may have some doubts of its truth? That which exists is not destroyed simply because it may be enveloped in a thin cloud. However we may theorize, it will still exist until demolished. If this presumption is to be overthrown by a doubt, as well might it be abolished at once, and leave the question of sanity, like that of malice, to be proved by the government or {implied from. the circumstances of each case. But this presumption cannot be abolished. It is inherent in human nature, and will exist as long as rationality is an attribute of man, and existing, it should have some meaning, some force; enough, at least, to enable it to withstand something more than a reasonable doubt.
In Commonwealth v. Mackie, 1 Gray, 61, is very clearly stated the limits of the burden of proof in criminal cases as resting upon the government, where the issue is raised by a simple denial of the allegations in the indictment. It is there held that “ where the defendant sets up no separate independent fact in answer to a criminal charge, but confines his defense to the original transaction charged as criminal, with its accompanying circumstances, the burden of proof does not change, but remains upon the government to satisfy the jury that the act was unjustifiable and unlawful.” It is *585further said in the opinion, “ there may be cases, when a defendant relies on some distinct, substantive ground of defense to a criminal charge, not necessarily connected with the transactions on which the indictment is founded (such as insanity, for instance), in which the burden of proof is shifted upon the defendant.”
In the more recent case of Commonwealth v. Eddy, 7 Gray, 583, where the question as to the effect of the plea of insanity came directly before the court, it was held that the burden of proof was upon the defendant, and that ho must satisfy the jury of his insanity by a preponderance of evidence.
In accordance with this authority, are many others entitled to great respect. United States v. Holmes, 1 Clifford, 117. Wharton’s Am. Crim. Law, § 16, 7, 11, and cases cited. 2 Greenl. on Ev. § 373, and notes.
But in this matter, we are not left to the principles of the common law alone. Our statute law, by implication, at least, leads to the same conclusion. By the R. S., 1859, c. 137, § 2, it is provided, that “ when the grand-jury omits to find an indictment against any person arrested by legal process to answer for any offense by reason of insanity, they shall certify that fact to the court; and when a traverse jury, for the same reason, acquits any person indicted, they shall state that fact to the court when they return their verdict.” And, in either case, he is to be restrained in prison or the insane hospital till restored to his right mind, or delivered according to law. It can hardly be supposed that the legislature expected or intended that the jury should return as a fact the insanity of the prisoner when they have only a reasonable doubt of his sanity, or that he should be detained in custody till restoi’ed to his right mind, when there is not sufficient proof to make even a prima facie case that he is otherwise than sane. Our conclusion is, that upoxi this point, as well as upon the others, the ruling was sufficiently favorable to tlxe prisoner. Exceptions overruled.
Appleton, C. J.; Cutting, Walton, and Dickerson, JJ., concurred.